Case 6:19-cv-01496-PGB-GJK Document 12 Filed 10/04/19 Page 1 of 7 PageID 33




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                                  )
   MAYRA CONCEPCION,                              )
                                                  )
                  Plaintiff,                      )
   vs.                                            )      CASE NO. 6:19-cv-1496-Orl-40GJK
                                                  )
   VIA AIRLINES, INC. and PAYCHEX                 )
   PEO II, LLC,                                   )
                                                  )
                  Defendants.                     )
                                                  )

              DEFENDANT, PAYCHEX PEO II, LLC’S UNOPPOSED MOTION
                        TO SET ASIDE ENTRY OF DEFAULT
                   AND INCORPORATED MEMORANDUM OF LAW

                 Defendant, PAYCHEX PEO II, LLC (“Defendant”), through its undersigned

  counsel and pursuant to Federal Rule of Civil Procedure 55(c), files this Unopposed Motion to

  Set Aside Entry of Default and Incorporated Memorandum of Law. In support thereof,

  Defendant states as follows:

                 1.      On or about August 13, 2019, Plaintiff, MAYRA CONCEPCION

  (“Plaintiff”) commenced this action by filing a Complaint in the United States District Court

  in and for the Middle District of Florida. (Dkt. 1).

                 2.      According to the Affidavit of Service, Plaintiff served Defendant with

  the Complaint through its registered agent, CT Corporation System, on September 4, 2019.

  (Dkt. 9).

                 3.      Defendant’s representative handling this matter left employment with

  Defendant shortly thereafter, on or about September 11, 2019. Defendant made arrangements
Case 6:19-cv-01496-PGB-GJK Document 12 Filed 10/04/19 Page 2 of 7 PageID 34




  and assigned a new representative to manage this case. Amid the transition, neither the new

  representative nor the undersigned counsel was notified that Plaintiff had served Defendant

  with the Complaint.

                 4.       Due to this communication error, Defendant failed to file a timely

  response to the Complaint or otherwise appear in this matter.

                 5.       On September 26, 2019, Plaintiff filed a Motion for Clerk’s Default

  Against Defendant. (Dkt. 10). The Motion for Clerk’s Default Against Defendant was the first

  record action since service of the Complaint. (See Dkt.).

                 6.       On September 27, 2019, the Clerk filed an Entry of Default against

  Defendant. (Dkt. 11).

                 7.       On October 3, 2019, Defendant received a copy of Plaintiff’s Motion

  for Clerk’s Default Against Defendant. This was the first time Defendant realized that Plaintiff

  had, in fact, served the Complaint. The Defendant retained the undersigned counsel to

  represent the company in this matter.

                 8.       Counsel for Defendant immediately contacted Plaintiff’s counsel and

  advised him of the internal transition issues that led to Defendant inadvertently neglecting to

  respond to the Complaint.

                 9.       Defendant respectfully asserts that that good cause exists as to its failure

  to respond to the Complaint and Plaintiff does not oppose the relief requested. Defendant

  accordingly requests that this Court grant the Unopposed Motion to Set Aside Entry of Default

  and Incorporated Memorandum of Law.

                 10.      This Motion is made in good faith and not for the purposes of delay.



                                                   2
Case 6:19-cv-01496-PGB-GJK Document 12 Filed 10/04/19 Page 3 of 7 PageID 35




                            LOCAL RULE 3.01(g) CERTIFICATION

                  On October 3, 2019, counsel for Defendant conferred with Plaintiff prior to

  filing this Unopposed Motion to Set Aside Entry of Default and Incorporated Memorandum of

  Law. Plaintiff does not oppose the relief requested in this Motion.

                           INCORPORATED MEMORANDUM OF LAW

                  Fed. R. Civ. P. 55(c) permits the District Court to “set aside an entry of default

  for good cause.” Default judgments should only be entered “when a defendant’s actions or

  inactions amount to willful misconduct, gross neglect, or other extreme and unusual behavior.”

  Frank Keevan & Son, Inc. v. Callier Steel Pipe & Tube, Inc., 107 F.R.D. 665, 670 (S.D. Fla.

  1985). The District Court for the Middle District of Florida has explained that:

                  The good cause standard from Rule 55(c) is not rigidly defined
                  and varies from situation to situation. Compania Interamericana
                  Export-Import v. Compania Dominicana de Aviacion, 88 F.3d
                  948, 951 (11th Cir. 1996); Heaton v. Bonacker & Leigh, 173
                  F.R.D. 533, 535 (M.D. Ala. 1997). The Eleventh Circuit has
                  recognized that good cause is not susceptible to a precise
                  formula, but some general guidelines are commonly applied.
                  Compania Interamericana, 88 F.3d at 951. “Courts have
                  considered whether the default was culpable or willful, whether
                  setting it aside would prejudice the adversary, and whether the
                  defaulting party presents a meritorious defense.” Id.

  Microsoft Corp. v. Gunther, No. 3:07-cv-596-J-32TEM, 2007 U.S. Dist. LEXIS 89488, at *2

  (M.D. Fla. Dec. 5, 2007). Here, the Court should set aside the default because Defendant can

  establish all factors.

                  A. There Was Excusable Neglect for Not Responding to the Complaint.

                  Defendant’s failure to respond to the Complaint was not willful; instead, it was

  the result of excusable neglect. In the Eleventh Circuit, “excusable neglect is understood to



                                                  3
Case 6:19-cv-01496-PGB-GJK Document 12 Filed 10/04/19 Page 4 of 7 PageID 36




  encompass situations in which the failure to comply with a filing deadline is attributable to

  negligence.” Cheney v. Anchor Glass Container Corp., 71 F.3d 848, 850 (11th Cir. 1996). See

  also Walter v. Blue Cross & Blue Shield United, 181 F.3d 1198, 1202 (11th Cir. 1998) (noting

  that excusable neglect encompasses situation where a secretary failed to “record the applicable

  deadline – the type of innocent oversight involved in Cheney”); Advanced Estimating Sys., Inc.

  v. Riney, 130 F.3d 996, 999 (11th Cir. 1997) (noting that clerical error or miscommunications

  constitutes excusable neglect).

                 In the instant case, Defendant’s employee initially handling this matter left the

  company approximately one (1) week after service of the Complaint, and, during the brief

  transition period, the new representative assigned to manage the case was not informed that

  Plaintiff had served the Complaint. The undersigned counsel was similarly not informed.

  Defendant mistakenly thought it was not yet under an obligation to respond to the Complaint.

  This is a classic example of “foibles to which human nature is heir.” See Miami-Dade County

  v. Coral Bay Section C Homeowners Ass’n, 979 So. 2d 318, 322 (Fla. 3d DCA 2008); see also

  Carter, Hawley, Hale Stores, Inc. v. Whitman, 516 So. 2d 83, 83-84 (Fla. 3d DCA 1987)

  (finding excusable neglect where papers got “lost” in a pile of unrelated documents on the

  desk of the general counsel, who was responsible for retaining a local attorney to file an

  appropriate response).

                 Defendant’s explanation is reasonable and understandable.           Defendant’s

  conduct “amounts only to an omission [] caused by carelessness.” Cheney, 71 F.3d at 850

  (default set aside where miscommunication between associate attorney and lead attorney led

  to delayed filing) (internal citation omitted); American Alliance Ins. Co. v. Eagle Ins. Co., 92



                                                 4
Case 6:19-cv-01496-PGB-GJK Document 12 Filed 10/04/19 Page 5 of 7 PageID 37




  F.3d 57, 61-62 (2d Cir. 1996) (reversing denial of motion to vacate default as an office

  manager’s assumption that the case had been assigned and diligently handled by staff attorney

  was excusable neglect); Precision Software, No. 98-136-Civ-FTM-17D, 1998 U.S. Dist.

  LEXIS 22068 at *20-21 (M.D. Fla. Oct. 13, 1998) (misunderstanding of counsel that was

  corrected by filing motion to set aside default as soon as mistake was discovered, warranted

  setting aside default).

                  B. Defendant Took Immediate Corrective Action After Learning of the
                     Entry of Default.

                  Upon learning of the entry of default, the undersigned counsel immediately

  contacted Plaintiff’s counsel and advised him of the mistake that led to Defendant inadvertently

  failing to respond to the Complaint. Defendant’s counsel then prepared and filed this Motion.

  Defendant’s due diligence in seeking to set aside the default cannot be disputed.              See

  Woodbury, 152 F.R.D. at 237 (Defendant’s response within 14 days of receiving notice was

  prompt and diligent response).

                  C. Setting Aside the Default Will Not Prejudice Plaintiff.

                  The delay in responding to the Complaint is in no way prejudicial to the

  Plaintiff, and Plaintiff has no objection to the relief requested herein. Plaintiff will still have

  the ability to assert her claims, engage in discovery, and present her case to the fact-finder.

  The setting aside of the default will not affect her ability to recover the applicable remedies in

  this action, if she prevails.

                  D. Defendant Can Assert Meritorious Defenses.

                  Defendant can assert meritorious defenses to Plaintiff’s Fair Labor Standards

  Act (“FLSA”) claims. Defendant is not entirely clear about the nature of the alleged violations


                                                  5
Case 6:19-cv-01496-PGB-GJK Document 12 Filed 10/04/19 Page 6 of 7 PageID 38




  based upon its reading of the complaint but asserts adamantly that it complied with all

  provisions of the FLSA, properly compensated all its employees and acted in a lawful manner

  toward Plaintiff.

                                         CONCLUSION

                 For all these reasons, the Clerk’s Default should be set aside so as to allow a

  determination of this controversy on its merits.

                 WHEREFORE, Defendant, PAYCHEX PEO II, LLC, respectfully requests that

  this Court enter an Order: (i) GRANTING Defendant’s Unopposed Motion to Set Aside Entry

  of Default and Incorporated Memorandum of Law; (ii) SETTING ASIDE the Clerk’s Default

  entered against Defendant; (iii) Issuing an Order allowing Defendant 20 days from the date of

  the Court’s Order to respond to the Complaint and (iv) GRANTING such other and further

  relief as this Court deems just and proper.




                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 6
Case 6:19-cv-01496-PGB-GJK Document 12 Filed 10/04/19 Page 7 of 7 PageID 39




                    DATED this 4th day of October, 2019.

                    Respectfully submitted,

                                                     Respectfully submitted,

                                                     JACKSON LEWIS P.C.
                                                     390 North Orange Avenue, Suite 1285
                                                     Orlando, Florida 32801
                                                     Telephone:     (407) 246-8440
                                                     Facsimile:     (407) 246-8441


                                                     By:    /s/ Stephanie L. Adler-Paindiris
                                                            Stephanie L. Adler-Paindiris
                                                            Florida Bar No. 0523283
                                                            stephanie.adler-
                                                            paindiris@jacksonlewis.com

                                                            Amanda A. Simpson
                                                            Florida Bar No. 0072817
                                                            amanda.simpson@jacksonlewis.com

                                                     Attorneys for Defendant PAYCHEX PEO II, LLC

                                  CERTIFICATE OF SERVICE

                   I HEREBY CERTIFY that on this 4th day of October, 2019, the foregoing was
  electronically filed with the Clerk of the Court by using the CM/ECF system, which will send
  a notice of electronic filing to: Brandon J. Hill, Esquire, Wenzel Fenton Cabassa, P.A., 1110
  N. Florida Avenue, Suite 300, Tampa, FL 33602.

                                                                /s/ Stephanie L. Adler-Paindiris
                                                                   Stephanie L. Adler-Paindiris


  4826-9780-0616, v. 1




                                                 7
